Citation Nr: 0944975	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-30 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In that decision the RO denied the claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  Records show that the Veteran requested a 
local hearing before a Hearing Officer at the RO as well as a 
Board hearing before a Veterans Law Judge at the RO.  Records 
further show that the Veteran cancelled the personal hearing 
that he had been scheduled for in March 2009, and failed to 
report to a Board hearing that he was scheduled to attend in 
September 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss became manifest many 
years after service and is not otherwise related to service.

2.  The Veteran does not presently have tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during the Veteran's active duty service, nor may 
sensorineural hearing loss be presumed to have been incurred 
in or aggravated during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R  § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in May 2007, which was prior to the July 
2007 adverse decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2007 letter, as well as in a January 2008 
letter, the RO informed the claimant of the applicable laws 
and regulations, the evidence needed to substantiate the 
claims decided herein, and which party was responsible for 
obtaining the evidence.  38 C.F.R. § 3.159; See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Thus, the Board finds that the notice required by 
the VCAA and implementing regulations was furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since these claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the appellant was 
provided with notice of the disability rating and effective 
date elements in the May 2007 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting that he 
provide information or medical records showing treatment for 
the claimed disabilities.  The appellant was also afforded a 
VA examination in June 2007.  The opinion supplied as part of 
this examination was based on a thorough examination of the 
appellant, the appellant's medical history and complaints, 
and objective findings.  As is explained in greater detail 
below, the Board finds that this examination report is 
adequate and that the examiner provided sufficient detail for 
the Board to make a decision in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Additionally, as noted above, the appellant was 
provided with the opportunity to testify at a hearing before 
a Hearing Officer as well as a Board hearing, but did not 
attend these hearings.     

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims on appeal and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

The Veteran's separation record from service (DD Form 214) 
shows that he served as an aircraft mechanic.  His discharge 
certificate notes that he had special military qualifications 
as an aviation machinist mate and had weapons qualifications 
with the rifle and sharpshooter.  

The Veteran's service treatment records are devoid of 
complaints or findings of hearing problems or tinnitus.  They 
include the Veteran's August 1942 enlistment examination 
report noting "normal" right and left ears with hearing 
acuity of 15/15 in each ear.  They also include the Veteran's 
December 1945 separation examination report reflecting 
hearing acuity in each ear of 20/20 for coin click, 15/15 for 
the whispered voice, and 15/15 for the spoken voice.   

In October 1946, the Veteran filed a claim of entitlement to 
service connection for a disability unrelated to hearing 
loss.  

On file is an audiogram dated in graph form, dated in October 
2001, from Beltone hearing facility.

In October 2006, the Veteran filed claims for service 
connection for bilateral hearing loss and tinnitus.  He noted 
that he had been treated for these disabilities in service in 
1943.  

In November 2006, the RO received a letter addressed to the 
Veteran from a former serviceman who stated that he 
remembered that the Veteran had gotten out of his bunk with 
blood on his cheeks and had been treated in sick bay for ear 
wax.  He went on to state that the "roar of those 14 
cylinder engine [sic]... didn't help our hearing either."

On file is an audiogram dated in graph form, dated March 
2007, from Beltone hearing facility.

The Veteran explained on a VA Form 21-4142 in May 2007 that a 
corpsman told him in service he had wax in his ear and used a 
syringe to remove it, but that it was really fungus.  He said 
that this treatment was never entered in his medical record, 
but it occurred in August 1944.

During a June 2007 VA contract audio examination, the Veteran 
reported inservice noise exposure from aircraft engine noises 
and B-52 bombers.  The examiner relayed the Veteran's 
enlistment examination report findings, but said she could 
not find his discharge examination report.  The Veteran said 
he first noticed a hearing loss in 1947 or 1948 and had been 
fitted with his first hearing aid in the 1970s.  He said 
postservice noise exposure included his employment at General 
Motors on lathes and grinders, but he used ear protection at 
this job.  He also said he did minimal hunting and extensive 
woodworking and built his first home as well as refinished 
two basements.  The examiner noted that the Veteran was 
exposed to a great deal of noise without the utilization of 
ear protection.  Regarding tinnitus, the Veteran reported 
noticing a periodic tinnitus in the 1970s, but said that he 
did not have tinnitus at the current time.  He complained of 
extreme difficulty hearing in noise and reported that he had 
to turn the television up quite loud.  

Audiologic findings in June 2007 revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
80
80
LEFT
30
45
75
75
75

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and 74 percent in the left ear.  The 
examiner diagnosed the Veteran as having a mild to severe 
sloping sensorineural hearing loss bilaterally from 500 
through 4000 Hertz.  She opined that the Veteran's hearing 
loss was "less than likely as not caused by the result of 
acoustic trauma while serving as an aviation mechanic".  She 
reasoned that the Veteran had extensive noise exposure after 
discharge when he worked for General Motors and also had 
noise exposure as a carpenter and refinishing and building 
his homes without ear protection.  She stated that although 
there was no audio at discharge, consideration had to be 
given to the Veteran's history of noise exposure post 
discharge as well as his age.  She further noted that the 
Veteran was at that time wearing binaural amplification.   

In the Notice of Disagreement dated in April 2008, the 
Veteran's representative asserted that the Veteran's 
carpentry work was prior to service "and work at General 
Motors for a few years".  He said the Veteran sold insurance 
from 1955 to 1981.  

In written argument in October 2008, the Veteran's 
representative relayed the Veteran's belief that the audio 
examiner in June 2007 misunderstood the length of time he 
spent in noise-related work after service and that her 
opinion was based on this misunderstanding.  



III.  Analysis

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post - 
service test results meeting the criteria 
of 38 C.F.R. § 3.385.  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but these provisions do not absolve a 
claimant from the requirement of demonstrating current 
disability and a nexus to service, as to both of which 
competent medical evidence is generally required. Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).

Discussion

Hearing Loss

As a starting point, based on the audiological findings from 
the June 2007 VA examination, the Veteran currently meets the 
regulatory hearing thresholds for impaired hearing.  
38 C.F.R. § 3.385.  

As the record does not show nor does the Veteran contend that 
his claimed disability is due to a combat-related injury, the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
are inapplicable.  Nonetheless, the Board concedes that the 
Veteran was exposed to noise from aircraft engines and from 
noncombat weapons fire.  

As for medical evidence of inservice hearing loss or 
treatment thereof, the Veteran's service treatment records 
are devoid of such treatment.  Both his enlistment and 
separation examination reports show normal hearing.  
Specifically, the Veteran's hearing acuity at separation in 
December 1945 was 20/20 for coin click, 15/15 for the 
whispered voice and 15/15 for the spoken voice.     

The Veteran contends that he has had hearing loss ever since 
service.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, in this case, the Veteran's contention as to 
inservice hearing loss is contradicted by the absence of any 
notations of hearing loss complaints or treatment in his 
service treatment records and by the finding of normal 
hearing at his December 1945 discharge examination.  
Moreover, notwithstanding the absence of a notation in the 
Veteran's service treatment records of treatment for what he 
and a fellow serviceman reported as the removal of ear wax 
and/or fungus in 1944, there is no indication from these 
reports that the Veteran's hearing had been adversely 
affected at that time.  

The earliest assertion of postservice treatment for hearing 
problems is the Veteran's assertion that he had been issued 
his first pair of hearing aids in the 1970s.  Unfortunately, 
there are no treatment records for hearing impairment from 
the 1970s despite VA's request that the Veteran provide all 
pertinent information or medical evidence of treatment for 
hearing loss and tinnitus.  The earliest postservice 
audiological medical evidence on file is a private audiogram 
from Beltone hearing facility in October 2001.  However, as 
this audiogram is in a graph format, it cannot be interpreted 
by the Board and it is thus unclear from the report whether 
the Veteran had hearing loss as defined by 38 C.F.R. § 3.385 
at that time.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
Thus, the first competent evidence showing a hearing loss 
that meets VA's definition for hearing impairment as defined 
by 38 C.F.R. § 3.385 (i.e., with decibel levels over 40 at 
puretone thresholds of 1000, 2000, 4000 and 6000 Hz and 
speech recognition less than 94 percent), is the VA contract 
examination report dated in June 2007.    

In any event, regardless of whether the Veteran initially had 
a VA defined hearing impairment in the 1970s, 2001, or not 
until 2007, the onset of such impairment is still decades 
after service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

For the reasons outlined above, service connection under the 
provisions of 38 C.F.R. § 3.303(b) has not been established.  
Further, there is no evidence of sensorineural hearing loss 
to a compensable degree within one year of service 
separation, so as to permit a grant of service connection on 
a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

The fact that there is no evidence showing that the Veteran 
exhibited hearing loss that meets VA's definition of hearing 
impairment hearing under 38 C.F.R. § 3.385 during service or 
for many years after service is not fatal to his claim.  For 
service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding the provisions of § 3.303(d) with respect to 
medical nexus evidence, the only medical evidence addressing 
a nexus to service militates against the Veteran's claim.  
More specifically, the June 2007 VA contract examiner opined 
that the Veteran's hearing loss was "less than likely as not 
caused by the result of acoustic trauma while in service as 
an aviation mechanic".  She reasoned that the Veteran had 
extensive noise exposure after discharge when he worked for 
General Motors and also had noise exposure as a carpenter and 
refinishing and building his homes without ear protection.  
She explained that although there was no audio at discharge, 
consideration must be given to the Veteran's history of noise 
exposure post discharge as well as his age.  The fact that 
the examiner apparently did not review the Veteran's 
separation examination report does not render her opinion 
inadequate since this report shows that the Veteran had 
normal hearing at his service separation.  Thus, this 
evidence further bolsters the examiner's opinion that the 
Veteran's present hearing loss is not related to his 
inservice noise exposure.    

Consideration has also been given to the Veteran's assertions 
that the VA contract examiner did not accurately report his 
noise exposure history from carpentry work and from his 
employment at General Motors.  He explained that he performed 
carpentry work prior to entering service and only worked for 
a few years at General Motors.  Whether the Veteran's 
carpentry work was prior to or after service does not change 
the fact that it involves nonservice noise exposure.  And as 
to the period of time that the Veteran was employed by 
General Motors, the examiner did not indicate the period of 
time other than to state that the Veteran had "extensive 
noise exposure when he was discharged from the service at 
General Motors".  Thus, there is no clear evidence of any 
misunderstanding in this respect.  Moreover, the Veteran was 
provided with the opportunity to attend two hearings per his 
request so that he could further explain his noise exposure 
history.  However, as noted above, he did not attend either 
hearing.  

While the Board has reviewed and acknowledges the Veteran's 
own statements that his hearing loss is the result of noise 
exposure in service, as a lay person he is not competent to 
provide evidence regarding a diagnosis or its etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  See also Jandreau, supra.  

It should be emphasized that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent evidence that 
supports the Veteran's assertions as to a nexus between his 
active military service and his current bilateral hearing 
loss, and the only medical opinion on this point weighs 
against the claim.

Accordingly, the Board finds that the claim of entitlement to 
service connection for bilateral hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b.)

Tinnitus

Regarding tinnitus, the Veteran's service treatment records 
are devoid of complaints or findings of tinnitus.  Similarly, 
postservice audiological records on file are devoid of 
complaints, findings, or diagnoses of tinnitus.  In fact, the 
Veteran reported to the VA contract examiner in June 2007 
that he experienced periodic tinnitus in the early 1970s, but 
he denied having tinnitus at that time.  His written 
arguments on file all pertain to his hearing loss.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Thus, in the absence of proof of 
present tinnitus (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, the appeal as to this issue must be denied because 
the first essential criterion for a grant of service 
connection--competent evidence of the claimed disability--has 
not been met.  Thus, the Veteran's claim for service 
connection for tinnitus cannot prevail for the simple reason 
that the evidence does not show that he has tinnitus.  
38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Because the competent evidence neither supports the 
claims, nor is in relative equipoise in this matter, the 
benefit-of-the-doubt doctrine is not for application and the 
claim of entitlement to service connection for tinnitus must 
be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


